       Case 9:18-cv-00184-DLC Document 96 Filed 03/31/21 Page 1 of 3



Robert M. Carlson
CORETTE BLACK CARLSON & MICKELSON
129 West Park Street
P.O. Box 509
Butte, MT 59703
PH : 406-782-5800
FAX : 406-723-8919
bcarslon@cpklawmt.com

Dale G. Wills (admitted pro hac vice)
Andrew A. Lothson (admitted pro hac vice)
SWANSON, MARTIN & BELL, LLP
330 N. Wabash, Suite 3300
Chicago, IL 60611
PH : 312-321-9100
dwills@smbtrials.com
alothson@smbtrials.com
      Attorneys for Defendants

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

SHARON TEAGUE and RANDALL      *               No. CV-18-184-M-DLC
TEAGUE, individually, and in their
                               *
official capacity as Co-Personal
                               *
Representatives of the ESTATE OF
                               *
MARK RANDALL TEAGUE,           *
                               *                 DEFENDANTS’
                Plaintiffs,    *                STATUS REPORT
          v.                   *
REMINGTON ARMS COMPANY,        *
LLC; REMINGTON OUTDOOR         *
COMPANY, INC.; SPORTING GOODS *
PROPERTIES, INC.; E.I. DU PONT *
DE NEMOURS & COMPANY;          *
DOES A to K,                   *
                 Defendants.   *
                               *
                               *
        Case 9:18-cv-00184-DLC Document 96 Filed 03/31/21 Page 2 of 3




      Defendants, Remington Arms Company, LLC, Remington Outdoor

Company, Inc. (collectively “Remington”), E. I. duPont de Nemours and Company

and Sporting Goods Properties, Inc., by their undersigned attorneys, submit the

following Status Report in response to this Court’s order of December 15, 2020.

(Doc. 94)

      On July 27, 2020, Defendants Remington Arms Company, LLC and

Remington Outdoor Company, Inc. filed Voluntary Petitions in the United States

Bankruptcy Court for the Northern District of Alabama seeking relief pursuant to

Chapter 11 of Title 11 of the United States Code (the “Remington Bankruptcy”).

The Remington Bankruptcy is ongoing and the automatic stay, 11 U.S.C. § 362,

has not been lifted.

      Defendants incorporate the statements and legal positions set forth in their

Status Report filed on August 10, 2020. (Doc. 89.) In sum, this case should remain

stayed at this juncture. Defendants request that the Court continue the stay and

provide for another status report five months from this date.

      DATED this 31st day of March 2021.


                                       s/ Robert M. Carlson
                                       Corette Black Carlson & Mickelson

                                                                                     2
Case 9:18-cv-00184-DLC Document 96 Filed 03/31/21 Page 3 of 3




                           Dale G. Wills (admitted pro hac vice)
                           Andrew A. Lothson (admitted pro hac vice)
                           SWANSON, MARTIN & BELL, LLP

                                 Attorneys for Defendants




                                                                       3
